

115 HR 6970 IH: Presidential Tax Transparency Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6970IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Fitzpatrick (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require public disclosure of individual tax returns
			 of candidates for President and Vice President of the United States.
	
 1.Short titleThis Act may be cited as the Presidential Tax Transparency Act. 2.Disclosure of returns and return information of candidates for President and Vice President of the United States (a)In generalSubsection (k) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(13)Disclosure of returns and return information of candidates for President and Vice President of the
			 United States
 (A)In generalThe Secretary shall disclose and make publicly available returns and return information, except as provided in subparagraphs (B) and (C), of any candidate (as defined in section 9002(2)).
 (B)ExceptionsThe information disclosed under subparagraph (A) shall not include the Social Security number of any individual, any financial account number, the name of any individual under age 18, or any home address of any individual (other than the city and State in which such address is located).
 (C)ScopeSubparagraph (A) shall apply to any return, and return information included on any return, which is filed within the 10 taxable years preceding the year in which the individual becomes a candidate (as so defined)..
 (b)Effective dateThe amendment made by this section shall apply to individuals becoming a candidate (within the meaning of section 9002(2)) of the Internal Revenue Code of 1986) after the date of the enactment of this Act.
			